Citation Nr: 0714433	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  03-12 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for arthritis in the 
knees, claimed as secondary to the service-connected 
disability of bilateral patellofemoral syndrome.

2.  Entitlement to service connection for arthritis in the 
feet, claimed as secondary to the service-connected 
disability of bilateral pes planus. 

3.  Entitlement to service connection for gout, claimed as 
secondary to the service connected disabilities of bilateral 
patellofemoral syndrome and bilateral pes planus.  


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 




INTRODUCTION

The veteran served on active duty from July 1987 to May 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico, which denied entitlement to 
the benefits currently sought on appeal.  
 
In August 2005, the Board remanded the claim for further 
development.  The remand directives having been completed, 
the claim is again before the Board for appellate review.

The record reflects a September 2006 claim for service 
connection for diabetes, asthma, sleep apnea, gulf war 
syndrome, and erectile dysfunction secondary to diabetes.  
The veteran has also submitted claims for carpal tunnel 
syndrome, a thyroid condition, hemorrhoids, hypertension, and 
chronic pain.  The proper steps to address the veteran's 
claims have not been taken.  Therefore, the Board refers 
these issues to the RO for appropriate action.  See Roberson 
v. Principi, 251 F.3d 1378, 1384 (2001).  


FINDINGS OF FACT

1.  The veteran does not currently have a diagnosis of 
arthritis affecting the bilateral knees. 

2.  The veteran's arthritis affecting the bilateral feet did 
not first manifest in service or within a year of separating 
from service, and is not causally or etiologically to his 
service-connected bilateral pes planus. 

3.  The veteran's gout did not first manifest in service or 
within a year of separating from service, and is not causally 
or etiologically related to his service-connected bilateral 
patellofemoral syndrome and bilateral pes planus.
CONCLUSIONS OF LAW

1.  Arthritis affecting the bilateral knees was not incurred 
in or aggravated by active service, is not proximately due to 
or the result of his service-connected bilateral 
patellofemoral syndrome, nor may it be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

2.  Arthritis affecting the bilateral feet was not incurred 
in or aggravated by active service, is not proximately due to 
or the result of his service-connected bilateral pes planus, 
nor may it be presumed to have been incurred during service.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2006).

3.  Gout was not incurred in or aggravated by active service, 
is not proximately due to or the result of his service-
connected bilateral patellofemoral syndrome or bilateral pes 
planus, nor may it be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records, VA and private medical records, VA 
examination reports, and the veteran's lay statements in 
support of his claim. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show, on the claim. Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001). 

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  In order to 
establish service connection on a secondary basis, there must 
be (1) evidence of a current disability; (2) evidence of a 
service connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).  

Service connection may also be granted on a direct basis for 
disabilities resulting from a disease or injury incurred in 
or aggravated by service.  In order to establish service 
connection, three elements must be satisfied.  There must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  38 C.F.R. 
§ 3.303 (2006); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999).   The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Factual Background

The veteran did not report a history of feet, ankle, or knee 
problems on his October 1986 personal report of medical 
history.  On examination, no conditions affecting the knees 
were noted, although the examiner did observe asymptomatic 
pes planus.  In September 1987 the veteran complained of new 
onset arch pain bilaterally.  His condition was initially 
diagnosed as arch strain.  After repeated complaints of pain 
and discomfort bilateral partial functional pes planus was 
diagnosed.  

In August 1990 the veteran sought treatment for aches in both 
knees.  He described the pain as sharp at first and then achy 
for a few hours afterward.  Bilateral effusion, or fluid, was 
noted on examination of the knees.  The veteran's treating 
physician diagnosed muscle/skeletal pain.  In March 1994 a 
bone scintigram of his knees revealed symptoms consistent 
with a diagnosis of retropatellar pain syndrome.  In December 
1994 the veteran complained of bilateral foot pain that 
increased with walking.  His physician diagnosed pes planus 
and symptomatic plantar fasciitis.  In November 1994 the 
veteran was referred to the Medical Board regarding his 
bilateral knee pain.  The December 1994 medical board report 
reflects a diagnosis of bilateral patellofemoral pain 
syndrome, severe pes planus, and symptomatic plantar 
fasciitis.  

The veteran underwent a VA examination in January 1996.  The 
examiner noted tenderness to palpation on the plantar fascia 
of both feet.  The veteran was able to dorsiflex his ankles 
to 10 degrees bilaterally.  Plantar flexion was measured to 
45 degrees bilaterally.  On examination of the feet, the 
examiner noted bilateral pes planus deformity.  The veteran 
had adequate function in both ankles, a normal gait, and no 
secondary skin or vascular changes.  

On examination of the veteran's knees, the examiner noticed 
no swelling, deformity, or instability of either knee.  His 
patellar grinding test was positive and crepitus was 
observed.  Range of motion was within normal limits.  The 
examiner diagnosed bilateral patellofemoral syndrome and 
bilateral pes planus deformity with plantar fasciitis.  

In August 1999 the veteran underwent another VA medical 
examination.  He reported bilateral knee pain after prolonged 
sitting and going down the stairs.  He also complained of 
plantar aspect foot pain bilaterally.  On examination, 
bilateral diminished longitudinal arches were observed.  
Ankle dorsiflexion was measured to 10 degrees, while plantar 
flexion was measured to 45 degrees.  X-rays of the left foot 
revealed no bony joint pathology.  The examiner diagnosed 
bilateral flat feet.  

Examination of the veteran's knees revealed bilateral 
crepitus and a positive patellar grinding test.  Range of 
motion was within normal limits.  The veteran's gait was 
normal and x-rays revealed no evidence of significant bony or 
articular abnormalities.  No constitutional signs of 
inflammatory arthritis were observed.  The examiner diagnosed 
bilateral patellofemoral syndrome.  

The veteran has submitted a September 1999 document from Dr. 
J. L. P., who diagnosed gout and stated that the veteran's 
joint problems of the feet and legs require that he work 
mainly seated.  An October 1999 private treatment record 
indicates the veteran has a family history of "gouty 
arthritis"; however, the document does not reflect a 
diagnosis of gout.  The veteran sought treatment for 
bilateral knee pain in May 2000.  A June 2000 bone scan 
revealed increased uptake in the joints of both hands, feet, 
and ankles most likely secondary to arthritis.  The bone scan 
was otherwise normal.  July 2000 private medical records from 
Dr. A. P. J. indicate that the increased uptake may be 
related to degenerative joint disease.  An August 2000 
document from Dr. A. P. J. states that the veteran has 
arthritis affecting the knees and feet.  October 2005 
diagnostic tests ruled out rheumatoid arthritis.  

The veteran underwent a VA examination in July 2006.  The 
veteran complained of intermittent bilateral anterior knee 
pain, a clicking sound with movement, and swelling.  Although 
the veteran wears orthopedic shoes, he does not require a 
cane or other assistive device for ambulation.  He controls 
his knee pain with medication.  On examination, active range 
of motion was measured from 0 to 120 degrees and passive 
range of motion was measured from 0 to 140 degrees.  No 
painful motion was noted.  The examiner did not observe 
objective evidence of edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding of 
movement.  Crepitus was noted, although there was no evidence 
of patellar grinding.  The veteran's gait was normal.  The 
examiner diagnosed bilateral patellofemoral syndrome and gout 
by medical certificate.  The examiner noted that no clinical 
evidence of gout in the veteran's knee joints was observed 
during the examination.  

The veteran also underwent a bilateral feet examination in 
July 2006.  He reported constant bilateral foot pain, 
redness, and heat.  He controls his foot pain with 
medication.  On examination, the veteran's gait was normal 
and no callosities, breakdown, or unusual shoe wear was 
noted.  The examiner observed no hammer toes, high arch, claw 
foot, or deformities.  The veteran was able to stand, do 
pronation, and rise on his toes and heels.  Dorsiflexion of 
the ankles was measured from 0 to 20 degrees.  Plantar 
flexion was measured from 0 to 45 degrees.  No evidence of 
painful motion was observed.  With regard to the veteran's 
bilateral pes planus, the examiner observed valgus angulation 
upon weight bearing and non-weight bearing of the Achilles 
tendon.  The examiner noted valgus Achilles tendon alignment 
not corrected by manipulation and pain free on manipulation.  
In addition, bilateral valgus angulation of 15 degrees not 
correctable by manipulation was noted.  The examiner also 
observed moderate forefoot and midfoot malalignment, also not 
correctable by manipulation.  The examiner diagnosed pes 
planus, bilateral patellofemoral syndrome, and gout by 
medical certificate in the claims folder.  

After reviewing the veteran's claims folder, the examiner 
noted that gout, bilateral patellofemoral syndrome, and 
bilateral pes planus are different disease entities with 
different pathophysiological processes unrelated to each 
other.  The examiner concluded that any current 
osteoarthritis or gout diagnosed is not caused by, the result 
of, or increased by his service-connected bilateral 
patellofemoral syndrome and pes planus.  The examiner also 
concluded that the most recent studies indicate the veteran's 
arthritis is due to the natural aging process. 

Analysis


In light of the evidence of record, there is insufficient 
evidence to conclude the veteran currently suffers from 
bilateral arthritis.  The veteran has submitted an August 
2000 document from Dr. A. P. J. which reflects a diagnosis of 
arthritis affecting the knees and feet.  This diagnosis is 
not supported by the diagnostic evidence of record.  A June 
2000 bone scan revealed increased uptake in the feet, ankles, 
and hands, which the radiologist attributed to arthritis.  
The bone scan was otherwise normal.  Thus, the evidence of 
record does not sufficiently support a diagnosis of bilateral 
arthritis affecting the knees.  

Similarly, the veteran has submitted a September 1999 
document from Dr. J. L. P. reflecting a diagnosis of gout.  
However, Dr. J. L. P.'s opinion is not substantiated by 
treatment records or diagnostic examinations.  In addition, 
medical records from the veteran's other treating physicians 
do not document treatment for or a diagnosis of gout.  The 
July 2006 VA examination report indicates that the clinical 
evidence does not reflect evidence of gout.  However, 
assuming the evidence of record was sufficient to support a 
diagnosis of gout, the preponderance of the evidence is 
against a nexus between this disability and the veteran's 
service-connected disabilities.  The July 2006 VA opinion 
statement concludes that any gout diagnosed is not caused by, 
the result of, or increased by the veteran's service-
connected bilateral patellofemoral syndrome and pes planus.  
The examiner explained that gout, bilateral patellofemoral 
syndrome, and bilateral pes planus are different disease 
entities with different pathophysiological processes 
unrelated to each other.  There is no contradictory opinion 
relating gout to service or his service-connected 
disabilities.  

The evidence of record indicates the veteran suffers from 
arthritis affecting the bilateral feet, manifested by pain 
and limitation of motion.  This diagnosis is supported by the 
June 2000 bone scan and August 2000 statement of Dr. A. P. J.  
However, despite evidence of bilateral arthritis affecting 
the feet, the preponderance of the evidence is against a 
nexus between the veteran's arthritis and his service-
connected pes planus.  The July 2006 VA opinion statement 
concludes that any current osteoarthritis is not caused by, 
the result of, or increased by his service-connected 
bilateral patellofemoral syndrome and pes planus.  There is 
no contradictory opinion relating the veteran's arthritis of 
the bilateral feet to service.  Further, arthritis of the 
feet was not shown within the year after separating from 
service, thus, service incurrence may not be presumed.  
38 C.F.R. § 3.309(b).  The criteria for a grant of service 
connection have not been met.  The preponderance of evidence 
is against the claim, the "benefit of the doubt rule" does 
not apply, and the claim for service connection for gout and 
arthritis in the bilateral feet and knees must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to 
establish entitlement to service connection in correspondence 
dated April 2001 informing him of the evidence he was 
required to submit, including any evidence in his possession, 
and the evidence the RO would obtain on his behalf.  Notice 
regarding the criteria for assignment of disability ratings 
and effective dates of disability benefits was provided in 
June 2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Duty to Assist: Regarding the duty to assist the veteran in 
obtaining evidence in support of his claim, the RO obtained 
his service medical records, VA and private treatment 
records, and furnished him with VA examinations in January 
1996, August 1999, and July 2006.  The veteran has not 
indicated the existence of any other evidence that is 
relevant to this appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
this claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim. 


ORDER

1.  Entitlement to service connection for arthritis in the 
knees, claimed as secondary to the service-connected 
disability of bilateral patellofemoral syndrome is denied.

2.  Entitlement to service connection for arthritis in the 
feet, claimed as secondary to the service-connected 
disability of pes planus is denied. 

3.  Entitlement to service connection for gout, claimed as 
secondary to the service connected disabilities of bilateral 
patellofemoral syndrome and bilateral pes planus is denied.  




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


